 1                                                                    The Honorable Mary Jo Heston
                                                                      Chapter 13
 2                                                                    Hearing Date: September 3, 2020
                                                                      Hearing Time: 9:00 AM
 3                                                                    Hearing Location: Telephonic
                                                                      Response Due: August 27, 2020
 4

 5

 6
                             UNITED STATES BANKRUPTCY COURT
 7                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

 8
     IN RE:
 9                                                      BK Case No.: 19-42890-MJH

10   SARAH HOOVER,
                                                        Adv No. 20-04002 – MJH
11                   Debtor.

12                                                      Chapter: 13
     SARAH HOOVER,
13
                     Plaintiff,           DECLARATION OF CHRISTINA L HENRY
14                                        IN SUPPORT OF PLAINTIFF’S COMBINED
                 v.
15                                        OPPOSITION TO MOTIONS FOR
     QUALITY LOAN SERVICE CORPORATION SUMMARY JUDGMENT BY
16   OF WASHINGTON, PHH MORTGAGE          DEFENDANTS’ PHH MORTGAGE
     CORPORATION D/B/A PHH MORTGAGE       CORPORATION, HSBC BANK, AND
17   SERVICES, HSBC BANK USA, N.A, AS     NEWREZ, LLC, AND IH6 PROPERTY
     TRUSTEE OF THE FIELDSTONE
18   MORTGAGE INVESTMENT TRUST,
     SERIES 2006-2, NEW REZ, LLC, AND IH6
19   PROPERTY WASHINGTON, L.P. D/B/A
     INVITATION HOMES,
20
                     Defendant.
21

22            I, Christina L Henry, hereby declare as follows:
23            1.     I am a Plaintiff in the above-referenced adversary proceeding and I have personal
24   knowledge concerning all information in this declaration.
25            2.     Attached hereto as Exhibit A is a true and correct copy of the deposition of Sony
26   Prudent, the Rule 30(b)(6) deponent for PHH Mortgage Corporation dba PHH Mortgage
27
     SUPPLEMENTAL DECLARATION OF CHRISTINA L HENRY IN                         HENRY & DEGRAAFF, P.S.
     SUPPORT OF COMBINED OPPOSITION TO MOTIONS FOR                               787 MAYNARD AVE S.
     SUMMARY JUDGMENT BY DEFENDANTS’ PHH MORTGAGE                            SEATTLE, WASHINGTON 98104
     CORPORATION, HSBC BANK, AND NEWREZ, LLC, AND IH6                          telephone (206) 330-0595
     PROPERTY - 1                                                                  fax (206) 400-7609
      Case 20-04002-MJH           Doc 73     Filed 11/13/20      Ent. 11/13/20 21:51:27        Pg. 1 of 3
 1   Services, taken on August 12, 2020 for this case. Additionally, exhibits testified to at that

 2   deposition are attached here as follows:

 3          Prudent Exhibit 3 (Excerpt of pgs 1-28)

 4          Prudent Exhibit 4 (Excerpt)

 5          Prudent Exhibit 6

 6          Prudent Exhibit 10

 7          Prudent Exhibit 13

 8          Prudent Exhibit 15

 9          Prudent Exhibit 16

10          3.      Attached hereto are true and correct copies of the letters I sent to the parties in this

11   lawsuit, putting them on notice of the violation of the automatic stay. Those letters are attached

12   hereto as follows:

13          Exhibit B

14          Exhibit C

15          Exhibit D

16          Exhibit E

17          4.      Attached hereto as Exhibit F are true and correct copies of the emails I sent to the

18   parties in this lawsuit, putting them on notice of the violation of the automatic stay.

19          5.      Attached hereto as Exhibit G is a true and correct copy of excerpts of QLS’s

20   Discovery Responses to Plaintiff. Additionally, relevant excerpts of document production are

21   attached hereto as follows:

22          QLS Exhibit 1 [Excerpts of Document Production]

23          6.      Attached hereto as Exhibit H is a true and correct copy of excerpts of IH6’s

24   Discovery Responses to Plaintiff. Additionally, relevant document production is attached hereto

25   as follows:

26          IH6 Exhibit 1 – [Excerpts of Document Production]

27
     SUPPLEMENTAL DECLARATION OF CHRISTINA L HENRY IN                          HENRY & DEGRAAFF, P.S.
     SUPPORT OF COMBINED OPPOSITION TO MOTIONS FOR                                787 MAYNARD AVE S.
     SUMMARY JUDGMENT BY DEFENDANTS’ PHH MORTGAGE                             SEATTLE, WASHINGTON 98104
     CORPORATION, HSBC BANK, AND NEWREZ, LLC, AND IH6                           telephone (206) 330-0595
     PROPERTY - 2                                                                   fax (206) 400-7609
      Case 20-04002-MJH            Doc 73    Filed 11/13/20     Ent. 11/13/20 21:51:27          Pg. 2 of 3
 1          7.      Attached hereto as Exhibit I is a true and correct copy excepts of the Statutes of

 2   the Territory of Washington from the Legislative Session of February 27th, 1954 that I accessed

 3   on the webpage, https://leg.wa.gov/CodeReviser/documents/sessionlaw/1854pam1.pdf, at

 4   November 13, 2020 at 3:33pm.

 5          8.      Attached hereto as Exhibit J is a true and copy of the amount of funds deposited

 6   into my trust account monthly for Sarah Hoover since February 2020 of this year.

 7          9.      Attached hereto as Exhibit K correct copy of excerpts from the deposition of

 8   Michael Lappano, the Rule 30(b)(6) deponent for IH6 Property Washington (“IH6”), taken on

 9   July 15, 2020 for this case.

10          10.     Attached hereto as Exhibit L are true and correct copy of excerpts from the

11   deposition of Jeff Stenman, the Rule 30(b)(6) deponent for Quality Loan Service Corporation of

12   Washington (“QLS”), taken on July 7, 2020 for this case. Additionally, relevant exhibits testified

13   to at that deposition are attached here as follows:

14          Stenman Exhibit 3

15          I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE

16          OF WASHINGTON AND THE UNITED STATES THAT THE ABOVE IS TRUE

17          AND CORRECT.

18          Executed at Bothell, WA this November 13, 2020

19                                                         _/s/ Christina L Henry________
                                                           Christina L Henry, WSBA# 31273
20

21

22

23

24

25

26

27
     SUPPLEMENTAL DECLARATION OF CHRISTINA L HENRY IN                        HENRY & DEGRAAFF, P.S.
     SUPPORT OF COMBINED OPPOSITION TO MOTIONS FOR                              787 MAYNARD AVE S.
     SUMMARY JUDGMENT BY DEFENDANTS’ PHH MORTGAGE                           SEATTLE, WASHINGTON 98104
     CORPORATION, HSBC BANK, AND NEWREZ, LLC, AND IH6                         telephone (206) 330-0595
     PROPERTY - 3                                                                 fax (206) 400-7609
      Case 20-04002-MJH             Doc 73   Filed 11/13/20    Ent. 11/13/20 21:51:27         Pg. 3 of 3
